Exhibit 10.10

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated as of
                  , 20    , is entered into by and between
ENERGYSOLUTIONS, Inc., a Delaware corporation (the “Company”), and
                         (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and its subsidiaries are engaged in a variety of activities
in connection with the treatment, storage, disposal and transportation of
low-level radioactive waste and low-level mixed waste and related field
services, as permitted by certain licenses granted to the Company by certain
federal and state regulatory authorities;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive will play a critical role in the management of the Company;

 

WHEREAS, the Executive’s experience and knowledge of the affairs of the Company
and the Executive’s reputation are extremely valuable to the Company; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of the
Executive.

 

AGREEMENT:

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
becoming an executive of the Company and remaining in its employ, the Company
agrees that the Executive shall receive the severance benefits set forth in this
Agreement in the event the Executive’s employment with the Company is terminated
under the circumstances as follows.

 

1.                                       DEFINITIONS.  For the purposes of this
Agreement, the following terms shall have the meanings indicated:

 

a.                                       “Accrued Obligations” shall mean
(1) all Base Salary earned or accrued, and not yet paid, through the date the
Executive’s employment is terminated, (2) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive through the date the Executive’s
employment is terminated, payable in accordance with the Company’s applicable
expense reimbursement practices for senior executives, and (3) all other
payments and benefits to which the Executive may be entitled under the terms of
any applicable compensation arrangement or benefit plan or program of the
Company, payable in accordance with the terms and subject to the conditions of
such arrangement, plan or program; provided, however, that Accrued Obligations
shall not include (A) any entitlement to any severance under any Company
severance policy generally applicable to the Company’s

 

--------------------------------------------------------------------------------


 

salaried employees or (B) any entitlement to all or any portion of the Target
Bonus for the year in which the termination occurs.

 

b.                                      “Base Salary” shall mean the Executive’s
salary that is paid in such installments and at such times as the Company pays
its regularly salaried executives and is subject to all necessary withholding
taxes, FICA contributions and similar deductions, as well as set-off against any
amounts Executive owes the Company or its affiliates.

 

c.                                       “Change in Control” shall mean an event
or occurrence set forth in any one or more of subsections i through iv below:

 

i                                             The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (1) the then-outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), (B) any acquisition by the Company, (C) any acquisition by any
employee benefit plan(s) (or related trust(s)) sponsored or maintained by the
Company or any corporation controlled by the Company, (D) any acquisition by the
Executive or any entity affiliated with the Executive, (E) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
immediately following such reorganization, merger or consolidation, the
conditions described in clauses (1), (2) and (3) of subparagraph (iii) of this
definition are satisfied, or (F) any such acquisition if the Board determines in
good faith that a Person which has acquired more than a 25% interest in the
Outstanding Company Common Stock or the Outstanding Company Voting Securities
has done so inadvertently (including, without limitation, because such person
was unaware that it beneficially owned a 25% interest) and without any intention
of changing or influencing control of the Company, and such Person, as promptly
as practicable (but no longer than 90 calendar days) after being advised of such
determination divested or divests himself or itself of beneficial ownership of a
sufficient amount such that such Person no longer has beneficial ownership of
25% or more of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities; or

 

2

--------------------------------------------------------------------------------


 

ii                                          Individuals who, as of the date
hereof, constitute the Board (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either (1) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”), including,
without limitation, by reason of any agreement intended to avoid or settle any
election contest or Proxy Contest, or (2) a plan or agreement to replace a
majority of the members of the Board then comprising the Incumbent Board; or

 

iii                                       Approval by the stockholders of the
Company of a reorganization, merger or consolidation, in each case unless,
immediately following such reorganization, merger or consolidation, (1) more
than 60% of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation
(including, without limitation, a corporation which as a result of such
transaction owns the Company through one or more subsidiaries) and the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding the
Company, any employee benefit plan(s) (or related trust(s)) of the Company
and/or its subsidiaries or any Person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly, 25% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly 25% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then-outstanding voting securities of

 

3

--------------------------------------------------------------------------------


 

such corporation entitled to vote generally in the election of directors, and
(3) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or

 

iv                                      Approval by the stockholders of the
Company of (1) a complete liquidation or dissolution of the Company or (2) the
sale or other disposition of all or substantially all of the assets of the
Company.

 

d.                                      “Cause” shall mean (1) a material breach
by the Executive of the duties and responsibilities of the Executive or any
material written policies or directives of the Company or its subsidiaries or
affiliates (other than as a result of incapacity due to physical or mental
illness) which is willful, reckless or intentional; (2) the Executive’s
conviction of, or plea of nolo contendere to, any felony; (3) the Executive
engages in a fraudulent or dishonest act that causes material damage to the
property, business or reputation of the Company or its subsidiaries or
affiliates, as determined in good faith by the Board; (4) the Executive engages
in habitual insobriety or the use of illegal drugs or substances; or (5) the
Executive commits a material breach of the Executive’s fiduciary duties to the
Company or its subsidiaries or affiliates, as determined in good faith by the
Board.  The Company must notify Executive of any event constituting Cause within
90 calendar days following the Company’s knowledge of its existence or such
event shall not constitute Cause under this Agreement; provided, however, that
in all cases the Executive may cure (to the extent curable) any such event
within 30 calendar days after receipt from the Company of such notice and such
event shall not constitute Cause to the extent so cured.

 

e.                                       “Date of Termination” shall mean (1) if
on or after a Change in Control, the date on which a notice of termination is
given; (2) with respect to a termination of employment prior to a Change in
Control, the date of such termination; (3) with respect to a termination for
Cause, the date of such termination; (4) with respect to a termination of
employment for Permanent Disability, the date of such termination; and (5) with
respect to a termination of employment for death, the date of the Executive’s
death.

 

f.                                         “Good Reason” shall mean (1) the
material diminution of any of the Executive’s duties, responsibilities or
authority without the Executive’s prior written consent; (2) the assignment to
Executive of duties materially inconsistent with the Executive’s position
without the Executive’s prior written consent; (3) any material reduction in
Executive’s Base Salary without the Executive’s prior written consent unless all
other executives who are parties to agreements similar to this Agreement also
agree to a comparable reduction in their base salaries; or (4) unless agreed to
in

 

4

--------------------------------------------------------------------------------


 

writing by the Executive, a relocation of the Executive’s principal place of
business to a Company facility more than 50 miles away from the Executive’s
principal place of business as of the date of this Agreement.  The Executive
must notify the Company of any event that constitutes Good Reason within 90
calendar days following the Executive’s knowledge of its existence or such event
shall not constitute Good Reason under this Agreement; provided, however, that
in all cases the Company may cure (to the extent curable) any such event within
30 calendar days after receipt from the Executive of such notice and such event
shall not constitute Good Reason to the extent so cured.  Good Reason shall
cease to exist with respect to an event or condition one year following the
initial existence of such event or condition (but if the Executive does not
claim Good Reason as a result of an event or condition within such period, the
Executive will not be deemed to have waived the right to claim Good Reason upon
the existence or occurrence of a subsequent (or similar) event or condition).

 

g.                                      “Permanent Disability” shall mean the
Executive’s inability to perform his normal duties and responsibilities for a
period of more than six (6) months due to any physical or mental disability,
illness, accident or condition.

 

h.                                      “Pro Rata Bonus” as to any fiscal year
of the Company in which the Executive’s employment with the Company is
terminated, shall mean an amount equal to the product of (1) the number of
calendar days which the Executive was employed by the Company during such fiscal
year, divided by 365, multiplied by (2) (A) the Target Bonus for the year in
which the termination occurs if the termination occurs during the Protected
Period, or (B) the Executive’s actual bonus, as provided in the Company’s Annual
Incentive Plan or comparable arrangement for the year in which the termination
occurs, determined as if the Executive had been employed for the entire year in
which the termination occurs, if the termination does not occur during the
Protected Period.  Notwithstanding the foregoing, to the extent any actual bonus
payable to the Executive pursuant to the foregoing clause (2)(B) is awarded
based on financial information that is later discovered to be erroneous in
connection with a required restatement of the Company’s financial statements,
such actual bonus (or any applicable portion thereof) shall be subject to
recovery by the Company pursuant to any clawback or other applicable policy,
contract or arrangement adopted by the Company under the Dodd-Frank Act or
applicable New York Stock Exchange rule.

 

i.                                          “Protected Period” shall mean the
period of time beginning with the Change in Control and ending on the second
anniversary of such Change in Control.

 

5

--------------------------------------------------------------------------------


 

j.                                          “Target Bonus” shall mean the
Executive’s annual target bonus, as defined in the Company’s Annual Incentive
Plan or comparable arrangement.

 

k.                                       “Welfare Benefit Amount” shall mean an
amount equal to the product of (1) 18 months multiplied by (2) the monthly cost
of maintaining medical, dental, disability and life insurance coverages for the
Executive (and the Executive’s spouse and eligible dependents), in each case as
in effect immediately prior to the Date of Termination (under a group health
insurance plan of the Company for purposes of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) to the extent such coverages are available
via COBRA), with such amount divided into equal monthly portions and payable in
accordance with the Company’s regular pay practices for 18 months from the Date
of Termination; provided, however, that the Company shall have the right to
cease making payments in respect of the Welfare Benefit Amount upon or at any
time following the earlier of (A) the expiration of the period for which the
Executive receives severance pay pursuant this Agreement or (B) the date the
Executive has commenced new employment and has thereby become eligible for
comparable benefits.

 

2.                                       NOT AN EMPLOYMENT CONTRACT.  The
Executive acknowledges that this Agreement (1) does not constitute a contract of
employment or impose on the Company or any of its subsidiaries or affiliates any
obligation to retain the Executive as an employee or service provider and
(2) does not prevent the Executive from terminating the Executive’s employment,
in each case, subject to the payment of benefits pursuant to this Agreement. 
The Executive understands and acknowledges that the Executive is an employee at
will and that either the Executive or the Company may terminate the employment
relationship between them at any time and for any reason, with or without prior
notice.

 

3.                                       TERM.  This Agreement shall commence on
the date hereof and shall continue until December 31, 2015; provided, however,
that commencing on January 1, 2016 and on each January 1st thereafter, the term
of this Agreement shall automatically be extended for one additional year unless
at least one year prior to such January 1st, the Company shall have given
written notice to the Executive that the term of this Agreement shall cease to
be so extended.  Notwithstanding anything in this Agreement to the contrary,
this Agreement may not be terminated and shall remain in full force and effect
for at least two (2) years following a Change in Control and such additional
time as may be necessary to give effect to its terms in all other cases.

 

4.                                       COMPENSATION UPON TERMINATION.

 

a.                                       Termination following a Change in
Control.  If (1) a Change in Control occurs while the Executive is employed by
the Company and this Agreement is in effect, and (2) during the Protected
Period, Executive’s

 

6

--------------------------------------------------------------------------------


 

employment is terminated without Cause by the Company or for Good Reason by the
Executive, the Executive shall be entitled to receive, as the Executive’s
exclusive right and remedy in respect of such termination: (A) the payment of
(i) all Accrued Obligations; (ii) the Pro Rata Bonus; (iii) severance pay equal
to the Executive’s then current monthly Base Salary (or, if greater, the
Executive’s monthly Base Salary as in effect prior to reduction if the
termination is for Good Reason because of a reduction in Base Salary) plus 1.5
times the Executive’s then current Target Bonus (divided into equal monthly
portions), payable in accordance with the Company’s regular pay practices, for
18 months from the Date of Termination; and (iv) the Welfare Benefit Amount; and
(B) reimbursement for professional outplacement services (to a maximum of
$50,000) for up to one year following the Date of Termination.  No benefits
under this paragraph are payable prior to the date on which a Change in Control
occurs.

 

b.                                      Termination by the Company without Cause
or Termination by the Executive for Good Reason.  If the Company shall terminate
the Executive’s employment without Cause or if the Executive shall terminate
employment for Good Reason, the Executive shall be entitled to receive, as the
Executive’s exclusive right and remedy in respect of such termination: (A) the
payment of (i) all Accrued Obligations; (ii) the Pro Rata Bonus; (iii) severance
pay equal to the Executive’s then current monthly Base Salary (or, if greater,
the Executive’s monthly Base Salary as in effect prior to reduction if the
termination is for Good Reason because of a reduction in Base Salary) plus 1.5
times the Executive’s then current Target Bonus (divided into equal monthly
portions), payable in accordance with the Company’s regular pay practices, for
18 months from the Date of Termination; and (iv) the Welfare Benefit Amount; and
(B) reimbursement for professional outplacement services (to a maximum of
$50,000) for up to one year following the Date of Termination.

 

c.                                       Termination by the Company for Cause. 
If the Executive’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of all Accrued Obligations.

 

d.                                      Termination by the Executive.  If the
Executive voluntarily terminates employment without Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for
payment of all Accrued Obligations.

 

e.                                       Termination by Permanent Disability. 
If the Executive’s employment is terminated by reason of the Executive’s
Permanent Disability, the Executive shall be entitled to receive, as the
Executive’s exclusive right and remedy in respect of such termination:  the
payment of (A) all Accrued Obligations; (B) the Pro Rata Bonus; and (C) the
Welfare Benefit Amount.

 

7

--------------------------------------------------------------------------------


 

f.                                         Termination by Death.  If the
Executive’s employment is terminated by reason of the Executive’s death, the
Executive’s heirs, executors, administrators or other legal representatives
shall be entitled to receive, as their exclusive right and remedy in respect of
such termination: the payment of (A) all Accrued Obligations; and (B) the Pro
Rata Bonus.

 

5.                                       PRO RATA BONUS AND SEVERANCE PAYMENTS. 
Notwithstanding anything herein to the contrary, but subject to the provisions
of Section 6 below, (a) all Pro Rata Bonus payments to which the Executive (or
the Executive’s estate or beneficiary) is entitled involving a termination that
follows a Change in Control shall be payable in a lump sum on the 60th calendar
day following the Executive’s termination of employment; and (b) all Pro Rata
Bonus payments to which the Executive (or the Executive’s estate or beneficiary)
is entitled involving a termination that does not follow a Change in Control
shall be payable within 30 calendar days after a determination of the actual
bonus is made by the Compensation Committee of the Board or other appropriate
body, as provided in the Company’s Annual Incentive Plan or comparable
arrangement for the year in which the termination occurs, but in no event later
than March 15th of the year following the year to which the Pro Rata Bonus
relates.  To the extent any severance payments or Welfare Benefit Amount
payments are scheduled to be paid in accordance with the Company’s regular pay
practices, any such installments will be suspended and paid in arrears on the
60th calendar day following the Executive’s termination of employment.

 

6.                                       SECTION 409A.

 

a.                                       To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and official
guidance issued thereunder (“Section 409A”).  This Agreement will be
administered and interpreted in a manner consistent with this intent. 
Notwithstanding the foregoing, no particular tax result for the Executive with
respect to any income recognized by the Executive in connection with this
Agreement is guaranteed.

 

b.                                      If the Executive is a “specified
employee” within the meaning of Section 409A, the Pro Rata Bonus and severance
payments pursuant to Section 4(a), (b) and (e) above that would otherwise be
payable before the date that is six months after the date of the Executive’s
separation from service (the “Six Month Deferral Date”) shall be deferred and
suspended until the Six Month Deferral Date (or, if earlier, the date of the
Executive’s death).

 

c.                                       For purposes of Section 409A, any
payments or benefits provided under this Agreement will be separate payments and
not one of a series of payments.  Additionally, the following rules will apply
to any obligation to reimburse an expense or provide an in-kind benefit that is
nonqualified deferred compensation within the meaning of Section 409A:  (i) the

 

8

--------------------------------------------------------------------------------


 

amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year; (ii) the
reimbursement of an eligible expense must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

d.                                      A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” (within the meaning of Section 409A), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place will be the termination date.

 

[6A.                     For Mark Morant Only. RELOCATION PAYMENT. 
Notwithstanding anything to the contrary in this Agreement, if the Executive’s
employment is terminated pursuant to Section 4(a), (b), (e) or (f) above, the
Executive (or his estate or beneficiary) shall be entitled to receive, in
addition to the severance benefits set forth therein, reimbursement for the cost
of relocating the Executive and his immediate family members back to the United
Kingdom pursuant to the Company’s relocation program, should the Executive
and/or his family relocate within two years following termination of
employment.]

 

7.                                       COMPLETE PAYMENT.  The payments and
other benefits to be made or to be extended to the Executive under the
provisions of Section 4 upon termination of the Executive’s employment shall be
in complete satisfaction of any and all compensation, severance or other
benefits that would otherwise be due the Executive upon such termination.

 

8.                                       SURVIVAL OF CERTAIN PROVISIONS. 
Provisions of this Agreement shall survive any termination of employment if so
provided herein or if necessary or desirable to accomplish fully the purposes of
such provision.

 

9.                                       MANDATORY RELEASE.  As a condition to
the receipt of any benefit under Section 4 of this Agreement (other than the
Accrued Obligations), the Executive (or, in the case of the Executive’s death,
the Executive’s heirs, executors, administrators or other legal representatives)
must first execute and deliver to the Company a release, substantially in the
form attached hereto as Attachment A, containing certain restrictive covenants
and releasing the Company, its officers, directors, employees and agents from
any and all claims and from any and all causes of action of any kind or
character that the Executive may have arising out of the Executive’s employment
with the Company or the termination of such employment.

 

9

--------------------------------------------------------------------------------


 

10.                                 SUCCESSORS; BINDING AGREEMENT.

 

a.                                       The Company will require any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, of
all or substantially all of the business and/or assets of the Company, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would have been required if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Executive’s employment for Good
Reason following a Change in Control.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that executes and delivers the agreement provided for
in this Section 10 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

b.                                      This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amounts would
still be payable or benefits provided to the Executive hereunder if the
Executive had continued to live, all such amounts and benefits, other than
reimbursement for subsequent professional outplacement services, unless
otherwise provided herein, shall be paid and continue to be provided in
accordance with the terms of this Agreement to the Executive’s beneficiary.

 

11.                                 NOTICE.  For the purpose of this Agreement,
notices and all other communications provided for herein shall be in writing and
shall be deemed to have been duly given when delivered or five calendar days
after deposit in the United States mail, registered and return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the last page of this Agreement; provided that all notices to the Company shall
be directed to the office of Corporate Secretary of the Company, with a copy to
the President of the Company, or to such other address as either party shall
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

12.                                 EMPLOYMENT WITH AFFILIATES.  Employment with
the Company for purposes of this Agreement includes, but is not limited to,
employment with any entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of all
outstanding equity interests, and employment with any entity which has a direct
or indirect interest of 50% or more of the total combined voting power of all
outstanding equity interests of the Company, it being understood that for
purposes of Section 4 hereof, “Good Reason” shall be construed to refer to the
Executive’s duties, responsibilities and authority immediately before a Change
in Control, but shall not include titles or

 

10

--------------------------------------------------------------------------------


 

positions with subsidiaries and affiliates of the Company that are held
primarily for administrative convenience.

 

13.                                 MISCELLANEOUS.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and by the
President or other authorized officer of the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provisions of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

14.                                 VALIDITY.  The interpretation, construction
and performance of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Utah without regard to the
principle of conflicts of laws.  The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, each of which shall remain in full force
and effect.

 

15.                                 DESCRIPTIVE HEADINGS.  Descriptive headings
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.

 

16.                                 CORPORATE APPROVAL.  This Agreement has been
approved by the Board, and has been duly executed and delivered by the Executive
and on behalf of the Company by its duly authorized representative.

 

17.                                 ARBITRATION OF DISPUTES.  Any dispute,
controversy, or claim (collectively, any “Dispute”) arising between the Company
and the Executive relating to or arising from this Agreement shall be submitted
to and settled by binding arbitration in the Salt Lake City, Utah office of the
American Arbitration Association (“AAA”) conducted pursuant to the rules then in
effect of the AAA governing employment disputes, before three neutral
arbitrators each licensed to practice law for at least ten years and familiar
with employment law disputes (or at any other place or under any other form of
arbitration mutually acceptable to the parties so involved).  Any award rendered
in any Dispute shall be final and conclusive upon the parties to the
arbitration, and the judgment thereon may be entered in the highest court of the
forum (state or federal) having jurisdiction over the issues addressed in the
arbitration.  The administration fees and expenses of the arbitration shall be
borne equally by the parties to the arbitration; provided that each party shall
pay for and bear the cost of its/his/her own experts, evidence and attorney’s
fees.  In the discretion of the arbitrators, any award may include the cost of a
party’s counsel and/or its/his/her share of the expense of arbitration, if the
arbitrators expressly determine that an award of such costs is appropriate to
the party whose position prevails in such arbitration.  To submit a matter to
arbitration, the party seeking redress (the “Claimant”) shall notify in writing
the party against whom such redress is sought (the “Respondent”),

 

11

--------------------------------------------------------------------------------


 

describe the nature of such claim, the provision of this Agreement that has been
violated by the Respondent and the material facts surrounding such claim.  At
any arbitration hearing, each of the parties shall have the right to make both
written and oral presentations to the arbitrators.  Within 30 calendar days of
the conclusion of such arbitration hearing, the arbitrators shall render a
single written decision.  The decision of the arbitrators shall be binding upon
the Claimant and the Respondent, and after the completion of such arbitration,
the Claimant and the Respondent may only institute litigation regarding the
Dispute for the sole purpose of enforcing the determination of the arbitration
hearing.  By agreeing to arbitration under this Section 17, the Company and the
Executive understand that they are each waiving any right to a trial by jury and
each party makes that waiver knowingly and voluntarily with full consideration
of the ramifications of such waiver.

 

18.                                 WITHHOLDING.  The Company may, to the extent
required by law, withhold applicable federal, state and local income and other
taxes from any payments due to the Executive hereunder.

 

19.                                 EXCISE TAX.

 

a.                                       Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including, without limitation, any payment or benefit
received in connection with a change in control of the Company or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company will reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided,
however, that the Total Payments shall only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
taxes on such Total Payments and the amount of Excise Tax to which the Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

12

--------------------------------------------------------------------------------


 

b.                                      In the case of a reduction in the Total
Payments, the Total Payments shall be reduced in the following order: 
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) shall be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) shall next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, shall next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) shall next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) shall be next reduced
pro-rata.  Any reductions made pursuant to each of Sections 19(b)(i)-(v) above
shall be made in the following manner: first, a pro rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.  Reduction in either cash payments or equity compensation payments
or benefits shall be made pro rata between and among benefits which are subject
to Section 409A and benefits which are exempt from Section 409A.

 

c.                                       For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax: 
(i) no portion of the Total Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account; (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to
Executive and selected by the accounting firm which was, immediately prior to
the Date of Termination, the Company’s independent auditor (the “Auditor”), does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including, without limitation, by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments

 

13

--------------------------------------------------------------------------------


 

shall be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

 

d.                                      At the time that payments are made under
this Agreement, the Company shall provide Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations, including, without limitation, any opinions or other
advice the Company received from Tax Counsel, the Auditor, or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).  If the Executive objects to the Company’s
calculations, the Company shall pay to the Executive such portion of the Total
Payments (up to 100% thereof) as the Executive determines is necessary to result
in the proper application of this Section 19.  All determinations required by
this Section 19 (or requested by either the Executive or the Company in
connection with this Section 19) shall be at the expense of the Company.  The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 19 shall not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.  The
parties hereto agree to work in good faith in order to mitigate the potential
impact of the Excise Tax on the Executive, including, but not limited to,
entering into all acceptable non-competition agreements.

 

20.                                 RESIGNATIONS.  Following the termination of
the Executive’s employment for any reason, if and to the extent requested by the
Board, the Executive agrees to resign from the Board, all fiduciary positions
(including, without limitation, as trustee) and from all other offices and
positions the Executive holds with the Company and any of its subsidiaries and
affiliates; provided, however, that if the Executive refuses to tender the
Executive’s resignation after the Board has made such request, then the Board
shall be empowered to tender the Executive’s resignation from such offices and
positions.

 

21.                                 ENTIRE AGREEMENT.  This Agreement
constitutes the entire agreement between the parties and supersedes all other
prior agreements concerning the subject matter hereof (including, without
limitation, any prior Executive Severance Agreement that the Executive may have
entered into with the Company, which shall be deemed to be amended and restated
by this Agreement), but other than any equity or equity-related agreements.

 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have entered into this Agreement
as of the day and year first above written.

 

ENERGYSOLUTIONS, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name: David. J. Lockwood

 

 

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

If to the Company:

ENERGYSOLUTIONS, Inc.

 

423 West 300 South

Salt Lake City, Utah 84101

Attention:  Chairman of the Board of Directors

 

 

If to the Executive:

At the most recent address in the Company’s files.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

EnergySolutions General Release Agreement

 

EXECUTIVE:  Mark Morant

 

In consideration of the benefits and payments paid to Executive pursuant to the
Executive Severance Agreement between Executive and Company dated           ,
20          , Executive hereby agrees as follows:

 

OBLIGATIONS OWED TO COMPANY

 

All debts owed by you to Company will be deducted from, and at the time that,
any amounts payable to you hereunder.  Debts include, without limitation,
personal expenses incurred by you from Company calling cards, long distance
charges, credit card charges and overpayments of any kind.

 

COMPANY PROPERTY

 

All Company property issued to you or in your possession must be returned to
Company on or before the Date of Termination.  Company property includes, but is
not limited to, access cards, keys, computers, cellular phones, databases,
discs, client lists, books, credit cards, etc.

 

NON-COMPETE; NON-DISCLOSURE

 

During the course of your employment with Company, you have obtained information
or knowledge which is confidential or proprietary in nature relating to
Company’s business, operations, services, products or equipment.  You agree that
for a period of one year, you will not disclose or assist others in using or
disclosing, any proprietary information or proprietary documents, including but
not limited to customer lists and vendor and supplier lists, to compete or to
assist others to compete, directly or indirectly, with the Company’s disposal
and offsite processing services.  You also agree that for a period of two years,
you will not solicit or otherwise induce any employee of Company to terminate
his/her employment with Company or hire or solicit any independent contractor
under contract with Company or encourage such independent contractor to
terminate such relationship.  You further agree that you will not (i) in any
communications with the press or other media or any customer, client or supplier
of Company, or any of Company affiliates, criticize, ridicule or make any
statement which disparages or is derogatory of Company or its affiliates or any
of their respective directors or officers or (ii) communicate to any third party
any confidential information (including, without limitation, trade secrets and
other proprietary information) received while employed by Company of Company,
any customer, client or supplier of Company or any Company affiliates.  The
Company (including, without limitation, its subsidiaries and affiliates) agrees
that it will use reasonable efforts to cause the executive officers and
directors to refrain from making any negative or disparaging statements or
comments, either as fact or as opinion, about you (or authorizing any such
statements

 

16

--------------------------------------------------------------------------------


 

or comments to be reported as being attributed to the Company in any
communications with the press or other media).  Nothing in this paragraph shall
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal or regulatory process; provided that you promptly notify
the Company prior to making any such disclosure to facilitate the Company
seeking a protective order or other appropriate remedy from the proper
authority; and provided further, that you further agree to cooperate with the
Company in seeking such order or other remedy and that, if the Company is not
successful in precluding the requesting legal body or organization from
requiring such disclosure, you will furnish only that the information that is
legally required, and you will exercise all reasonable legal efforts to obtain
reliable assurances that confidential treatment will be accorded to such
information.

 

GENERAL RELEASE

 

You, on your own behalf, and on behalf of your heirs and assigns, and all
persons claiming under you, hereby fully and forever unconditionally release and
discharge Company, all of its affiliated and related corporations, their
predecessors, successors and assigns, together with their divisions and
departments, and all past or present officers, directors, employees, insurers
and agents of any of them (hereinafter referred to collectively as “Releasees”),
of and from, and you covenant not to sue or assert against Releasees, for any
purpose, all claims, administrative complaints, demands, actions and causes of
action, of every kind and nature whatsoever, whether at law or in equity, and
both negligent and intentional, arising from or in any way related to your
employment by Company, based in whole or in part upon any act or omission
occurring on or before the date of this general release, without regard to your
present actual knowledge of the act or omission, which you may now have, or
which you, or any person acting on your behalf may at any future time have or
claim to have, including specifically, but not by way of limitation, matters
which may arise at common law or under federal, state or local laws, such as the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Protection Act, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, and the Equal
Pay Act.  You warrant that you have not assigned or transferred any right or
claim described in this general release.  You expressly assume all risk that the
facts and law concerning this general release may be other than as presently
known to you.  You acknowledge that, in signing this general release, you are
not relying on any information provided to you by Releasees or upon Releasees to
provide information not known to you.

 

Notwithstanding the foregoing, subject to the requirements of the laws of the
State of Delaware, you will continue to be (i) indemnified for your actions
taken while employed by the Company to the extent set forth in the Company’s
Certificate of Incorporation and Bylaws and all other applicable indemnification
agreements between you and the Company, if any, and (ii) covered by the
Company’s directors’ and officers’ liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, provided that such insurance coverage will be
maintained for a period of six years following the Date of Termination.

 

17

--------------------------------------------------------------------------------


 

THIS SECTION APPLIES ONLY TO EMPLOYEES 40 YEARS OF AGE AND OLDER

 

If you are 40 years of age or older, you have 21 calendar days in which to
consider and review this General Release Agreement prior to signing it.  If you
desire to knowingly waive the 21 calendar day review period prior to your
execution of this General Release Agreement, please initial:

 

Further, for a period of seven calendar days following your execution of this
General Release Agreement, you may revoke this General Release Agreement by
providing notice of such revocation to Company.  Any such notice shall be given
to EnergySolutions, Attn: President, by any of the following means:

 

By US Mail:

 

Via facsimile:

 

Such notice, if given, must be actually received by Company within seven
calendar days following your execution of this General Release Agreement.  You
agree that if you exercise your revocation right, the respective rights and
obligations of the parties to this General Release Agreement and the Executive
Severance Agreement will be automatically void and you will immediately pay to
Company, upon demand, any and all payments made by Company to you hereunder or
thereunder.

 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

You acknowledge that you have read this General Release Agreement, understand
its terms, and have had an opportunity to have answered to your satisfaction any
questions concerning the terms hereof.  You execute this General Release
Agreement voluntarily and of your own free will and choice, after having been
advised to seek your own legal counsel, without threat, coercion or duress,
intending to be legally bound.

 

 

 

 

Date:

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

WITNESS

 

19

--------------------------------------------------------------------------------